Citation Nr: 1622054	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine at L5-S1, currently evaluated as 20 percent disabling.

2.  Whether new and material has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1987 to February 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes that are relevant to the issues on appeal.  

The issues of entitlement to an increased rating for the low back disability and entitlement to service connection for a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for a bilateral knee disorder.

2.  The Veteran was notified of the August 2004 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

3.  The evidence received since the August 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, which denied service connection for a bilateral knee disorder, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015). 

2.  The evidence received subsequent to the August 2004 rating decision is new and material, and a claim for service connection for low back strain is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2015).  The Veteran's claim of service connection for a bilateral knee disorder was considered and denied by the RO in a rating decision dated in August 2004 on the basis that the evidence of record did not reveal a chronic bilateral knee disability.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

In the August 2004 decision, the RO found that the Veteran's service treatment records showed no complaint or treatment for a bilateral knee disorder.  The RO also found that there was no evidence of a chronic knee disability or a diagnosis of a current bilateral knee disability.  

In March 2011, the Veteran requested that his claim of service connection for a bilateral knee disorder be reopened.  The Board acknowledges that the June 2011 rating decision found new and material evidence had been submitted sufficient to warrant reopening of the claim.  Nevertheless, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

The evidence associated with the claims file subsequent to the August 2004 rating decision includes VA treatment records and statements from the Veteran.  The majority of this evidence is new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the new evidence includes various VA treatment records that include complaints of bilateral knee pain.  Moreover, during a January 2015 VA orthopedic consultation, the examining physician reported that magnetic resonance imaging (MRI) scans of both knees showed severe chondromalacia involving the medial and lateral facets of both patellae, as well as the central, apical portions of the patellae.  In addition, he noted that the MRI scans also showed a medial synovial plica in both knees.  The examiner indicated that he thought the Veteran was having patellofemoral pain, and that the Veteran most likely needed a surgical consultation with an experienced sports medicine knee specialist on a fee-basis.

Accordingly, the Board finds that the evidence submitted since the final August 2004 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a bilateral knee disorder is granted.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was last afforded a VA examination in connection with his claim for an increased initial evaluation for his low back disability in May 2011.  However, during subsequent VA treatment, the Veteran indicated that his back pain was worsening in severity. See, e.g., August 2014 VA treatment notes.  In addition, the Veteran has also indicated that his back pain radiated to his chest and down his lower extremities. See October 2014 VA treatment note.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected low back disability. 

Additionally the Veteran has not been afforded a VA examination in connection with his claim of service connection for a bilateral knee disorder.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted. See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral knee disorder and a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any records pertaining to a surgical consult by a fee-based sports medicine knee specialist.

The AOJ should also secure any outstanding VA treatment records, to include treatment records from the VA Outpatient Clinics in Mobile, Alabama, and Pensacola, Florida. 
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a current bilateral knee disorder that manifested during active service or arthritis that manifested to a compensable degree within one year of separation.  He or she should also state whether it is at least as likely as not (a 50% or greater probability) that the right knee disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology and therein, to specifically include a fall from a cliff during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected low back disability.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's low back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and identify any neurological manifestations of the service-connected low back disability. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles would be of considerable assistance to the Board.  
 
4.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

5.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


